-I   -




                  THE    ATTORNEY                   GENERAL
                                OF      TEXAS
                               AUSTIN    sz.T~xas



                               b%u-ch9, 1961

         Honorable Den D. Sudderth        Opinion.No. W-1011
         County Attorney
         Comanche County                  Re:: Whethera hospital dis-
         Comanche, Tsxas                       tr%ct.,authorized by
                                               Section 8 of Article IX
                                               of the Texas Constitution,
                                               and Art~lcle4&&q-3 of
                                               Vernon.'sCivil Statutes,
                                               has the authority to tax
                                               property for the operation
                                               and maintenance of hospi-
         Dear Mr. Sudderth::                   tal f~aclIltiestherein.
              YOOUSoptitninn:
                           request;,after reference to. Sect.ion8 of
         Article IX of'the Texas Constitution and Article 4&3&q-3 of
         Vernon's Cfvi'lStatutes, states as follows:
              ,I     The questlon~now,arises as to whether or
              not'urrder~
                        the pravleion:of such constitutional
              amendment;and the enabling legislation passed
              in connection therewfth, a hospftal district
              created under the terms there~ofwithin the con-
              finestof Precinct No..4, Comanche County, Taxas
              haa the authorLty to tax property therein.and
              use such tax money for the purpose of the ope;a-
              tionand maintenance of such hospital. .. .,..
              Section 8 of Article IX of the Texas Constitution pro-
         vldes, in part, that:
                  "The Legis-lature,
                                   may by law auttiorfzethe
             creation of a~Hospital Diatrlct to be co-extensive
             with the llmlts of County Commissioners Precinct
             No. 4 of Comanche County, Texas.
                  "If such District is created, it may be
             authorized to levy a tax not to exceed seventy-
             five cent~s(756;)on-the One hundred Dollar
             ($100) valuation of taxable property within the
             District; provided, however, no tax may be levied
                                                           -   c




Honorable Den D. Sudderth, Page 2 (WW-1011)


    until approved by a majority vote of the par-
    ticipating resident qualified property tax-
    paying voters who have duly rendered their pro-
    perty for taxation. The maximum rate of tax
    may be changed at subsequent elections so long
    as obligations are not impaired, and not to
    exceed the maximum limit of sevent -five cents
    (754) per One Hundred Dollar ($1007 valuation,
    and no election shall be required by subsequent
    changes in the boundaries of the Commissioners
    Precinct No. 4 of Comanche County.
          "If such tax is authorized, no political
     subdivision or municipality within or having
     the same boundaries as the District may levy a
     tax for medical or hospital care for needy in-
     dividuals, nor shall they maintain or erect
     hospital facilities, but the District shall by
     resolution assume all such responsibilities
     and shall assume all of the liabilities and
     obligations (Including bonds and warrants) of
     such subdivisions or munlclpalities or both.
     The maximum tax rate submitted shall be suffl-
     cient to discharge such obligations, liabilities,
     and responsibilities, and to maintain and oper-
     ate the hospital system, and the Legislature
     may authorize the District to issue tax bonds for
     the purpose of the purchase, construction, acquis-
     ition, repair or renovation of improvements and
     initially equipping the same, and such bonds shall
     be payable from said seventy-five cent (75q?) tax.
     The Legislature shall provide for transfer of title
     to properties to the District. . . .'
     From this Section of the Constitution the Legislature
may by statute provide for the creation of a hospital dls-
trict co-extensive with the limits of County Commlssioners
Precinct No. 4 of Comanche County, and further provide that
the district may levy a tax, not to exceed the limit therein
prescribed, on taxable property within the district. There
Is also constitutionally provided the authority for the
hospital district to assume the llabilltles and obligations
of existing hospital facilities presently operated by the
county or city within the geographical limits of County
Commissioners Precinct No. 4.
     Once the district assumes these liabilities and obliga-
tions the Constitution authorizes a tax rate sufficient to
Honorable Hsn D. Sudderth, Page 3 @W-1011)


discharge such obligations, etc., and to maintain and
~operate the hospital system.
     The Legislature may authorize the district to Issue
tax bonds for the purpose of the purchase, construction,
acquisition, repair or renovation of improvements and
initially equipping the same, such bonds to be payable
from the above mentioned tax.
     Section 1 of Article 449&q-3 of Vernon's Civil Statutes
provides that a district may be created with the "power to
issue bonds for the sole purpose of purchasing a site for
and the construction and initial equipping of a hospital
system, and further the power to levy a tax of not to exceed
seventy-five cents (75#) on the One Hundred Dollar ($100)
property valuation therein for the purpose of paying the
principal and interest on such bonds."
     The remaining Sections of Article 44$&q-3 do not pro-
vide any authorization to the district to levy taxes. There
is constitutional authority for the Legislature to enact the
necessary statutes permitting a hospital district to levy a
tax for the maintenance and operation of a hospital, however,
by Article 4@4q-3, Vernon's Civil Statutes, the Legislature
has authorized the district to levy no other tax than for
the purpose of paying the principal and interest on bonds
which may be Issued for the sole purpose above mentioned.
Therefore, In answer to your inquiry, a hospital district
created under Section 8 of Article IX of the Constitution
would have no authority under existing statutes to tax proper-
ty for the operation and maintenance of hospital facilities.
                       SUMMARY
     A hospital district, authorized by Section 8 of
     Article IX of the Texas Constitution and Article
     4494q-3 of Vernon's Civil Statutes, has no statu-
     tory authority to tax property within the district
     for the purpose of the operation and maintenance
     of hospital facilities.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Te_xas


                                  William H. Pool, Jr.
WHPjr:mm                          Assistant
Honorable Ben D. Sudderth, Page 4 (WW-1011)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Leon F. Pesek
W. Ray Scruggs
Bob Eric Shannon
Marietta Payne
REVIEWEXIFOR THE ATTORNEY GENERAL
BY:   Morgan Nesbitt